Citation Nr: 0333342	
Decision Date: 11/28/03    Archive Date: 12/10/03

DOCKET NO.  02-20 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to extension of the delimiting date for the 
payment of educational assistance benefits under Chapter 30, 
Title 38, United States Code.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran had twenty years of active service.  He retired 
in July 1993.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the Department 
of Veterans Affairs (VA) Educational Center in St. Louis, 
Missouri.


REMAND

In his November 2002 substantive appeal (VA Form 9), the 
veteran checked the box reflecting that he wished to have a 
Travel Board hearing.  It does not appear that he withdrew 
his hearing request.  The requested Travel Board hearing was 
never scheduled.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

VBA should schedule the veteran for a 
Travel Board hearing in accordance with 
applicable procedures.  The veteran 
should be provided with notice as to the 
time and place to report for said 
hearing.  If the veteran no longer 
desires the hearing, or does not desire 
to wait for the hearing, the request 
should be withdrawn in writing at the RO.

The purpose of this REMAND is to ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





CONTINUED ON NEXT PAGE



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




